The action being continued nisi for the decision of the whole Court, their opinion was delivered to the following effect, at an adjournment of the last March term in Suffolk, Parsons, C. J., Sewall and Parker, Justices, being present:
By the statute of 1783, c. 55, for the restraining the taking of excessive usury, it is enacted that all contracts and assurances whatsoever, made for the payment of any principal or money lent, upon or for usury, whereupon or whereby there shall be reserved or taken above the rate of six pounds in the hundred, shall be utterly void.
*In the case at bar, besides the,legal interest of six per cent, per annum, reserved in the note, there was paid another sum, equal to three per cent, of the principal. There was. then, more than legal interest reserved by the note, and it thus became usurious and void by the statute. The case of Fisher qui tam vs. Beasley (1) is an authority in point. This was a prosecution for the penalty, the facts being similar to those in the case before us ; and the argument was that the usury was complete on the extra payment made at the time of giving the security, and that the action was therefore barred by the statute of 31 Eliz. c. 5, 5, limiting popular actions to a year after the offence committed. The Court were unanimously of opinion, that the bond given was void. — The verdict must be set aside, and a general verdict entered for the defendant, and judgment accordingly.

 Doug. 235.